PER CURIAM.
The wife brings consolidated appeals from the trial court’s orders on undifferentiated temporary alimony and support and on the wife’s motion to consider tax consequences. In its order on the wife’s motion to consider tax consequences, the trial court made the following rulings:
1. The Ten Thousand ($10,000.00) Dollar cash amount paid by the Husband to the Wife each month shall be taxable to the Wife and deductible by the Husband.
2. Regarding the household expenses, fifty percent will be considered as temporary alimony taxable to the Wife and deductible to the Husband.
3. Any amounts charged by the Wife on the Visa card shall be considered as alimony and shall be taxable to the Wife and deductible by the Husband.
4. Any matters not taken into consideration by this Order shall be considered at a Final Hearing in this cause.
These rulings indicate that the trial court intended the wife to be liable for taxes on the entire support award except for one-half of the payments made by the husband for household expenses. To clarify the trial court’s rulings, we remand for the entry of a corrective order which will designate one-half of the payments for household expenses made by the husband as “not taxable to the recipient and not allowable as a deduction to the payor” under the appropriate sections of the Internal Revenue Code.
The wife’s remaining points are without merit.
Remanded with directions.